Citation Nr: 0525174	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  04-15 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The veteran served on active duty from February 1951 to 
November 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, wherein the RO granted service connection 
for PTSD, and assigned an initial 50 percent disability 
evaluation, effective January 23, 2003. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that an appeal from an original award does 
not raise the question of entitlement to an increased rating, 
but instead is an appeal of an original rating.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Consequently, the Board has 
characterized the rating issue on appeal as a claim for a 
higher evaluation of an original award.  


FINDING OF FACT

Since January 23, 2003, the veteran's service-connected PTSD 
has been manifested by severe occupational and social 
impairment with deficiencies in most areas; however, he has 
not experienced total occupational and social impairment as a 
result of his service-connected PTSD.


CONCLUSION OF LAW

A rating of 70 percent for PTSD from January 23, 2003 is 
warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.27, 4.126, 4.130 
(Diagnostic Code 9411) (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2004).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2004).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  When, after careful 
consideration of all the evidence of record, a reasonable 
doubt arises regarding the degree of disability, such doubt 
shall be resolved in favor of the claimant. 38 C.F.R. § 4.3 
(2004).

In cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Because the 
veteran has appealed from an initial award, consideration 
will be given to whether an evaluation greater than 50 
percent was warranted for any period of time during the 
pendency of his claim.

In the process of evaluating a mental disorder, VA is 
required to consider a number of pertinent factors, such as 
the frequency, severity, and duration of a veteran's 
psychiatric symptoms.  See 38 C.F.R. § 4.126 (2004).  After 
consideration of these factors, and based on all the evidence 
of record that bears on occupational and social impairment, 
VA must assign a disability rating that most closely reflects 
the level of social and occupational impairment a veteran is 
experiencing.  See id.

The veteran's service-connected PTSD has been evaluated as 50 
percent disabling, since January 23, 2003 under 38 C.F.R. § 
4.130 (Diagnostic Code 9411) (2004). Under these criteria, a 
50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbance of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  A 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  Id.  A 100 percent rating 
is warranted for total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 
32 (4th ed. 1994) (DSM-IV)).  A score of 41 - 50 is defined 
as "Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  Id.  A score of 51 
- 60 is defined as "Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers)."  
Id.  Under DSM IV, GAF scores above 60 suggest symptomatology 
ranging from moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g. few friends, conflicts with co-workers) (GAF 60), to 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g. occasional truancy, or theft within the 
household), but generally functioning pretty well (GAF 70).  
Id.

VA outpatient reports, dated from February 2001 to February 
2003, pertinently reflect that the veteran suffered from 
symptoms associated with his PTSD to include, but not limited 
to, nightmares, sleep disturbance, anger, and hypervigilance.  
Upon mental status evaluation in January 2003, the veteran 
was mildly anxious with a confident and entitled affect which 
was neither constricted nor euphoric.  There was no 
indication of any auditory or visual delusions or suicidal or 
homicidal ideation.  The veteran's speech was clear, 
organized, goal oriented and of a regular rate and rhythm.  
His memory was intact.  His judgment and insight were fair.  
The examiner assigned the veteran a Global Assessment of 
Functioning Score (GAF) of 60.  

A May 2003 VA examination report reflects that the examiner 
had reviewed the veteran's claims file and electronic medical 
file prior to the examination.  The veteran indicated that he 
suffered from symptoms of his PTSD to include anger, startled 
reaction, hypervigilance, nightmares, distressing dreams, and 
social isolation (the veteran indicated that he was 
divorced).  He related that he felt anxious constantly and 
very depressed.  The veteran related that he experienced 
panic anxiety attacks, tachycardia and sweating.  The 
examiner noted that the veteran was a sarcastic man who was 
socially isolated and had had numerous conflicts with others.  
The veteran indicated that for a period of years, he abused 
alcohol to reduce his anxiety, but found himself having to 
quit jobs just one step ahead of being fired.  The veteran 
had made no suicide attempts, nor had he had any actual 
history of assaultive behavior, but he had been verbally 
abusive to many people. 

Upon mental status evaluation by VA in May 2003, the veteran 
made good eye contact.  His psychomotor state was restless.  
He anxiously shared with the examiner photographs of himself 
from the Korean War.  His speech was pressured but 
"logically associated."  His affect was labile.  His mood 
was depressed, anxious and angry.  The veteran was not 
suicidal, nor was he homicidal, but he was confrontational.  
The veteran denied having hallucinations or delusions, but he 
admitted that he was very suspicious and distrusting of other 
people.  He was oriented in all spheres.  The veteran 
remembered three objects given to him for recall five minutes 
later.  His interpretation of proverbs was intact, and he 
related them to parables that he had learned from the Bible.  
He answered that "people who live in glass houses should not 
throw stones."  The veteran repeated serial seven 
subtractions down well for seven numbers.  At the conclusion 
of the examination, the examiner entered a diagnosis of PTSD.  
A GAF score of 50 was entered.  The examiner opined that the 
veteran's PTSD condition had affected his labile personality 
and his employability, but it had not prevented him from 
being employed.  Indeed, the examiner related that the 
veteran was retired and was unable to work because of his age 
and heart condition.  The examiner noted that the veteran had 
a tendency to argue with others and keep them at a distance, 
but that he trusted other combat veterans.  

VA outpatient reports, dated from October to December 2003, 
reflect that the veteran continued to complain of symptoms 
associated with his PTSD such as, intrusive thoughts, 
startled reaction, anger, anxiety, social isolation, and a 
combative and negative attitude.  Upon evaluation in October 
2003, the examiner noted that the veteran was functionally 
impaired in his social adaptability and was unable to be 
employed easily because of his age and confrontational and 
negative behavior towards other people.  The examiner 
assigned the veteran a GAF score of 50.

A January 2004 private medical report reflects that the 
veteran was "non employable" due to his multiple medical 
conditions. 

Upon evaluation by VA in June 2004, the examiner indicated 
that he had reviewed the entire claims files prior to the 
examination.  During the examination, the veteran reported 
symptoms of his PTSD that are consistent with those 
previously noted in the preceding paragraphs.  With regards 
to employment, the veteran indicated that he had not worked 
since 1982--stating that he had retired because he had 
injured his back.  The veteran related that he received 
Social Security disability benefits, which he believed was 
for "physical problems."  When the examiner inquired into 
the veteran's ability to work, the appellant pointed out that 
he was undependable and that if he did not want to do 
something, he would not do it.  The veteran described his 
temper as his main problem.  In this regard, the veteran 
stated that although he was never physical, he could be 
verbally threatening.  Regarding his social impairment, the 
veteran indicated that he was divorced, that he lived alone 
and that he socialized at the VA, where he played pool and 
cards.  He related that his support group included his two 
daughters plus some friends. 

Upon mental status evaluation by VA in June 2004,, the 
veteran was alert and spontaneous.  He had effective eye 
contact and was assertive.  The veteran was not threatening 
or angry.  There was no bizarre or unusual behavior or motor 
mannerism.  His speech was of a normal tone, volume and 
pacing.  There was no pressure of speech.  His thought 
process revealed significant circumstantialities and 
tangential thinking.  There was no evidence of any over 
delusions, hallucinations or signs of grandiosity.  However, 
there was a sign of increased suspiciousness, which the 
veteran acknowledged and explained as being cautious and 
anticipating other people's reactions.  The veteran's logic 
was internally consistent, but indicated an increased level 
of suspiciousness and lack of trust, which appeared to be a 
lifelong problem.  The veteran's mood was determined and 
polite.  There were no signs of depression.  His affect was 
consistent and congruent with thoughts.  He was oriented in 
all spheres.  His memory, both recent and remote, was intact.  
The veteran had above average intelligence.  He was able to 
abstract effectively.  

The June 2004 VA examiner determined that the veteran was not 
a danger to himself or others.  The examiner indicated that 
occupationally and socially, there was impairment because of 
significant circumstantiality.  The veteran was noted to have 
periodic panic attacks with nightmares, significant 
disturbance of motivation and obscure speech that was 
difficult to follow.  The examiner related that the veteran's 
history indicated difficulty adapting to stressful 
circumstances, which included the work setting.  In this 
regard, it was noted that the veteran's history indicated 
that he did not tolerate supervision and being bossed around, 
and that his response was usually a confrontational one.  The 
examiner entered Axis I diagnoses of chronic PTSD, and 
alcohol and nicotine dependence in full remission.  The 
examiner assigned the veteran a GAF score of 50.  The 
examiner concluded that the symptoms related to the veteran's 
PTSD and personality disorder were inseparable from one 
another. 

The Board finds that, with resolution of reasonable doubt in 
the veteran's favor, the evidence supports a grant of a 70 
percent schedular rating for service-connected PTSD from 
January 23, 2003.  In this case, the evidence of record does 
not establish that the veteran meets the kind of 
symptomatology listed for a 100 percent disability rating.  
The veteran's PTSD symptoms such as startled response, labile 
affect, hypervigilance, impaired impulse control, as 
evidenced by being confrontational in a work setting, and an 
inability to establish and maintain effective relationships 
are more akin to the criteria for a 70 percent rating.  The 
veteran does not experience symptoms of PTSD to the level 
required for a 100 percent rating.  There is no indication 
that he has had gross impairment in thought processes, for 
example.  There has also been no indication that he is 
disoriented, or that there is a persistent danger of the 
veteran hurting himself or others.  Although the veteran has 
been found to have been confrontational in a work setting, 
clinical records reflect that he is unemployable because of 
his age and unrelated physical disabilities (i.e., his back 
and heart).  Additionally, there is no evidence of any 
language disturbances, delusions or hallucinations.  In 
short, although his symptoms result in severe impairment, his 
problems have not resulted in the degree of impairment 
contemplated by the 100 percent rating under38 C.F.R. § 4.130 
(Diagnostic Code 9411) (2004).  Moreover, throughout the 
duration of the appeal VA clinical and examination reports 
reflect the veteran has primarily been assigned a GAF score 
of 50, which reflects "serious" impairment in social and 
occupational functioning, which is commensurate with a higher 
degree of social and industrial impairment as required for 
the assignment of a 70 percent evaluation.  Consequently, the 
Board finds that no more than a 70 percent rating is 
warranted for PTSD. 

Although the veteran has expressed his belief that his 
service-connected PTSD has more severely affected his ability 
to work--suggesting a claim for an extraschedular evaluation, 
there is no indication that problems he has experienced have 
presented such an exceptional or unusual disability picture 
as to render impractical the application of the regular 
schedular standards so as to warrant consideration of the 
assignment of an extraschedular evaluation under 38 C.F.R. § 
3.321(b)(1) (2004).  See Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996).  The current evidence of record does not 
demonstrate that the disability has resulted in frequent 
periods of hospitalization or in marked interference with 
employment.  38 C.F.R. § 3.321.  It bears emphasis that the 
schedular rating criteria are designed to take problems such 
as experienced by the veteran into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations. 38 U.S.C.A. § 1155.  Generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1 (2004).  
Indeed, the veteran has indicated, and the clinical evidence 
demonstrates, that he is unable to maintain employment 
because of his age and physical disabilities, such as his 
heart and back.  Therefore, given the lack of evidence 
showing unusual disability not contemplated by the rating 
schedule, the Board concludes that a remand to the RO for 
referral of the issue of whether an evaluation higher than 70 
percent is warranted for PTSD from January 23, 2003, to the 
VA Central Office for consideration of an extraschedular 
evaluation is not warranted.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) became law.  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, including 
which evidence, if any, the claimant is expected to obtain 
and submit, and which evidence will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board notes that the issue on appeal arises from a notice 
of disagreement as to the initial grant of service connection 
for the disability at issue, and as such, represents a 
"downstream" issue as referenced in VAOPGCPREC 08-2003.  If, 
in response to notice of its decision on a claim for which VA 
has already given the 38 U.S.C. § 5103(a) notice, VA receives 
a notice of disagreement that raises a new issue, 38 U.S.C. § 
7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  VAOPGCPREC 8-2003.  With regard to the 
instant case, the Board finds that adequate § 5103(a) notice 
was provided as to the original service connection claim (see 
February 2003 letter from the RO to the veteran).

The Board also finds that the requirements under VCAA's duty-
to-assist provisions of 38 U.S.C.A. § 5103A have been 
satisfied.  The VCAA requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d)).  In this case, the veteran 
has been afforded VA examinations regarding his claim on 
appeal.  These examinations were performed by VA in May 2003 
and June 2004.  In addition, a private treatment report and 
VA treatment reports have been obtained.  As a result, there 
is no outstanding evidence to be obtained, either by VA or 
the veteran.  Taken together, the Board is persuaded that 
there is no reasonable possibility that further development 
would unearth any additional evidence helpful to the veteran.  


ORDER

A 70 percent schedular evaluation for PTSD from January 23, 
2003, is granted, subject to the laws and regulations 
governing the award of monetary benefits.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


